ORDER
The records in the office of the Clerk of the Supreme Court show that on December 11, 1941, J. Ralph Gasque was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to The Honorable J. Woodrow Lewis on November 27, 1977, J. Ralph Gasque tendered his resignation as a member of the Bar of South Carolina. Mr. Gasque’s letter is made a part of this Order.
IT IS THEREFORE ORDERED that the resignation of J. Ralph Gasque be accepted. He shall forthwith deliver to the Clerk of the Supreme Court his license to practice law in this State and his name shall be irrevocably stricken from the roll of attorneys.
Let this Order be published with the opinions of this Court.
*97November 27, 1977
The Honorable J. Woodrow Lewis Chief Justice
South Carolina Supreme Court Columbia, South Carolina 29211
Dear Judge Lewis:
In August of 1976, I went to the South Carolina Medical College and stayed for two months and was discharged during October of 1976. I am still under treatment.
The doctors at the Medical College and my present doctors have agreed that I not return to the practice of law. I have not practiced since June of 1976 and I do not plan to return to practice.
It is requested that I be allowed to surrender my license to practice for health reasons.
Very truly yours,
/s/ J. Ralph Gasque J. Ralph Gasque